DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey et al. (US 2013/0213191 A1)(hereafter – Harvey et al.)
Per the embodiment illustrated in Figs. 8 and 9 - Harvey et al. discloses the following with respect to claims 1, 2, 4, 5, 7, 8 and 11:
(claim 1) - a wrench combination device (210; para. [0036]) comprising: a first open jawed wrench socket (see open jawed socket 214) at a first end of said device (see rightmost end of the device); a second wrench socket (see socket 216) disposed at a second end of said device (see leftmost end of the device), said second end being at an extreme opposite end relative to said first end (see that the second end is at an extreme opposite end relative to said first end); a third open jawed wrench socket (see open jawed socket 212) centered between and inline with said first and said second open jawed wrench sockets (see that 212 is centered between and inline with 214 and 216), said third open-jawed wrench socket comprising two portals:  a first portal (see portal in the center of 212) open at two opposite ends (see that the first portal is open on the top and the bottom; Figs. 8-9) which extends normal to a plane passing through said first and said second open jawed wrench sockets (see that the first portal extends normal to a plane passing through said first and said second open jawed wrench sockets; Fig. 8-9); and a second portal (see portal disposed directly below to the first portal and adjacent to 224; Fig. 8) open on a single side of said third open jawed wrench socket (see that the second portal is open on a single side of 212; Fig. 8) extending in said plane passing through said first and said second open jawed wrench sockets (see that the second portal is extending downwards and away from 212 in said plane passing through said first and said second open jawed wrench sockets; Fig. 8).
(claim 2) - wherein said first portal of said third open jawed wrench socket is enclosed on a majority of sides (see that the first portal of said third open jawed wrench socket is enclosed on five of six sides; Fig. 8).
(claim 4) - wherein each side of said plurality of sides of said third open-jawed wrench socket is substantially identical (see that each of the five sides is substantially identical; Fig. 8).
(claim 5) - wherein a shape formed by a combination of said second portal and said plurality of sides of said third open jawed wrench socket forms a regular polygon shape (see that the shape formed by a combination of said second portal and said plurality of sides of said third open jawed wrench socket is a regular hexagon, Fig. 8; shown more clearly in a different embodiment, Fig. 3). 
(claim 7) - wherein at least two sides of said plurality of sides of said third open jawed wrench socket have embedded therein a magnet (see that sides of the third open jawed wrench socket have embedded magnets 290; Fig. 8-9), wherein every horizontally-oriented plane passing through one of said at least two magnets also passes through each other magnet of said at least two magnets (see that every horizontally-oriented plane passing through one of said at least two magnets also passes through each other magnet of said at least two magnets).
(claim 8) - wherein each side of said plurality of sides of said third open-jawed wrench socket has embedded therein a magnet (see that each side of the plurality of sides comprises a magnet 290; Fig. 8-9), wherein each said magnet, excepting for those closest to a spaced apart region, is at a substantially identical angle to each adjacent magnet (see that each magnet, excepting for those closest to a spaced apart region, is at a substantially identical angle to each adjacent magnet; Fig. 8-9).
(claim 11) - wherein a combination of said respective magnetic forces of each said respective magnet secures a nut situated within said third open jawed wrench (‘the driver 210 includes a retainer that includes magnets 290 that hold the fastener 22 in the drives 220 and 280’; para. [0036)).
Per the embodiment illustrated in Figs. 1-4 - Harvey et al. discloses the following with respect to claims 1, 2, 5, 6, 15, 16 and 20:
(claim 1) – Harvey et al. discloses a wrench combination device (10, Fig. 1; para. [0026)) comprising: a first open jawed wrench socket (14, Fig. 1; para. [0026)) at a first end of said device (see rightmost end of 10; Fig. 1); a second wrench socket (16, Fig. 1; para. (0026) disposed at a second end of said device (see leftmost end of 10; Fig. 1), said second end being at an extreme opposite end relative to said first end (see that the second end is at an extreme opposite end relative to said first end; Fig. 1); a third open jawed wrench socket (12, Fig. 1; para. [0026]) centered between and inline with said first and said second open jawed wrench sockets (see that 12 is centered between and inline with 16 and 14; Fig. 1), said third open-jawed wrench socket comprising two portals:  a first portal (see portal in center of 12; Fig. 1) open at two opposite ends (see that the portal is open on the top and bottom side; Fig. 1-4) which extends normal to a plane passing through said first and said second open jawed wrench sockets (see that the first portal extends normal to a plane passing through said first and said second open jawed wrench sockets; Fig. 1-4); and a second portal (see portal disposed directly above the first portal; Fig. 3) open on a single side of said third open jawed wrench socket (see that the second portal is open on a single side of 12; Fig. 3) extending in said plane passing through said first and said second open jawed wrench sockets (see that the second portal is extending upwards and away from 12 in said plane passing through said first and said second open jawed wrench sockets; Fig. 3).

(claim 2) - wherein said first portal of said third open jawed wrench socket is enclosed on a majority of sides (see that the first portal of said third open jawed wrench socket is enclosed on five of six sides; Fig. 3).
(claim 5) -wherein a shape formed by a combination of said second portal and said plurality of sides of said third open jawed wrench socket forms a regular polygon shape (see that a shape formed by a combination of said second portal and said plurality of sides of said third open jawed wrench socket forms a regular hexagon; Fig. 3).
(Claim 6) - wherein a length of said second portal (see length of portal extending vertically along sidewall 24; Fig. 3) is smaller than a horizontally-oriented length between two parallel sides of said plurality of sides of said third open jawed wrench socket (see that the length of the second portal is smaller than a horizontally-oriented length between two parallel sides of said plurality of sides of said third open jawed wrench socket; Fig. 3).
(claim 15) - wherein an open side of said first open-socket wrench (see open side of 16; Fig. 3) and an open side of said second wrench socket (see open side of 14; Fig. 3) is open-socket (see that each open side is open socket; Fig. 3) and each of said first open-socket wrench and said second wrench are open at an acute angle relative to a most elongated plane of said wrench combination device (see that each of said first open-socket wrench and said second wrench are open at an acute angle relative to a most elongated plane of said wrench combination device, said plane extending along the length of the wrench and into the figure; Fig. 3).
(claim 16) - wherein said first and said second wrench sockets are substantially equidistant from a center of said device (see that 14 and 16 are substantially equidistant from a center of said device; Fig. 3), substantially equi-weighted (see that 14 and 16 have substantially similar dimensions and are comprised of the same material, therefore they are substantially equi-weighted; Fig. 3), and substantially equi-sized (see that 14 and 16 are substantially equi-sized; Fig. 3).
(claim 20) - wherein said second wrench socket is substantially identical to said first open-jawed wrench socket (see that the second wrench socket is substantially identical to said first open-jawed wrench socket; Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. as applied to claim 1 above.
Harvey et al. does not explicitly disclose the positive recitation of a method, the device of Harvey et al. is capable of being manipulated by a user of the tool in such a manner as to facilitate the tightening of a nut on a threaded rod, including engaging the nut with the wrench device, spinning the wrench device around the threaded rod to move the nut upwards and/or downwards, and pushing the device upward and/or pulling the device downward relative to the length of the threaded rod in order to disengage/partially disengage the wrench device with respect to the nut (para. [0034], [0035] and [0042]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have utilized the system and teachings of Harvey et al. as a whole, effectively providing a method of use through which a user is enabled to operate the tool so as to properly tighten a nut on a threaded rod. 
Allowable Subject Matter
Claims 3, 9, 10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 3, 9 and 12 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claims 3, 9 and 12, together in combination with the limitations of the independent and any intervening claims, distinguish the claimed invention over that of Harvey et al., as cited above, as well as the remaining art of record considered as a whole, alone, or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng, Hsieh, Prax, and Davis, respectively, disclose a wrench having a mediate portion that is configured to engage a device/fastener for the transmission of rotation/torque therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/